954 So. 2d 142 (2007)
PARKVIEW BAPTIST CHURCH AND SCHOOL and Church Mutual Insurance Company
v.
Jordan WHITE and Lam D. Hoang, et al.
No. 2007-CC-0377.
Supreme Court of Louisiana.
April 5, 2007.
In re Church Mutual Insurance Company; Parkview Baptist Church and School;  Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. J, No. 509,408; to the Court of Appeal, First Circuit, No. 2006 CW 1942.
Denied.
JOHNSON, J., would grant.
WEIMER, J., would grant.